Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/US18/38946, filed June 22, 2018, which claims benefit of provisional application 62/523349, filed June 22, 2017.  Claims 1, 2, 4-7, 10-14, 16, 18, 22, 24, 26, and 28 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted December 20, 2019 is acknowledged wherein claims 1 and 16 are amended and claims 3, 8, 9, 15, 17, 19-21, 23, 25, and 27 are canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schram et al. (NPL Reference 8 included with PTO-1449 submitted 3/9/2021)
	Independent claim 1 is directed to a deoxythymidine compound wherein one of the two carbonyl oxygens attached to the base, or one of the two hydroxyl oxygens attached to the deoxyribose are oxygen-18.  Dependent claims 2 and 7 further define this structure.  Dependent claim 26 further requires that the compound be in a composition with a pharmaceutically acceptable carrier.  However, this term is stated so broadly as to encompass any additional substance, such as water, that is physiologically innocuous and could be applied to a living subject without adverse effect.
18OH.  The product of this reaction is purified using an ion exchange column washed with water.  The eluent from this column would therefore consist of the labeled nucleoside and water, which is a pharmaceutically acceptable carrier, anticipating claim 26.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano et al. (NPL reference 16 included with PTO-1449 submitted 3/9/2021, higher quality copy included with PTO-892)
Independent claim 1 is directed to a deoxythymidine compound wherein one of the two carbonyl oxygens attached to the base, or one of the two hydroxyl oxygens attached to the deoxyribose are oxygen-18.  Dependent claims 2 further defines this structure.
Hatano et al. discloses the production of uridine and deoxyruridine having the 2- and 6- carbonyl oxygens substituted with oxygen-18, thereby anticipating the structures of claims 1 and 2. (p. 6684 right column table 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28 is rejected under 35 U.S.C. 103 as being unpatentable over Schram et al. as applied to claims 1, 2, 7, and 26 above, and further in view of Steinhauser et al. (Reference included with PTO-892)
The disclosure of Schram et al. is discussed above.  Schram et al. does not disclose a kit comprising a pharmaceutically acceptable carrier, an applicator, and an instructional material as recited in claim 28.
Steinhauser et al. discloses a method for studying intracellular metabolic processes, multi-isotope imaging mass spectrometry, or MIMS. (p. 661 right column last paragraph) This technique allows for precise imaging of nonradioactive isotope tracers. (p. 662 left column first paragraph) Stable isotopes safely administered to humans include oxygen-18. (p. 663 figure 2, also right column first paragraph) An experiment is described wherein 15N-tagged thymidine is used to detect incorporation into DNA. (p. 665 right column section 5.2) 15N-tagged thymidine was similarly used in human studies to label lymphocytes after intravenous administration. (p. 666 left column first paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to package 18O-thymidine as described by Schram et al. with a pharmaceutically acceptable carrier, as well as an applicator for intravenous administration and instructional material for use in MIMS as described by Steinhauser et al.  One of ordinary skill in the art would in particular have recognized the 18O-labeled thymidine described by Schram et al. and the 15N-labeled thymidine described by Steinhauser et al. as equivalents suitable for the same purpose, in particular, since Steinhauser et al. describes both the use of nonradioactive isotopically labeled thymidine in human imaging and the fact that 18O is another stable isotope that has been safely used for imaging in humans.
Therefore the invention taken as a whole is prima facie obvious.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Schram et al. in view of Steinhauser et al. as applied to claims 1, 2, 7, 26, and 28 above, and further in view of Heck et al. (Reference included with PTO-892)
The disclosures of Schram et al. and Steinhauser et al. are discussed above.  Schram et al. in view of Steinhauser et al. does not disclose a deuterated compound.
Heck et al. discloses using thymidine isotopically labeled with nonradioactive isotopes to measure thymidine incorporation into DNA. (p. 112 second paragraph) The labeled thymidine used included multiple stable heavy isotopes including carbon-13, deuterium, and nitrogen-15. (p. 112 third paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a thymidine isotopic derivative including multiple stable nonradioactive isotopic substitutions including both oxygen-18 and deuterium, as a tracer in metabolic studies as described by Steinhauser et al. and Heck et al.  One of ordinary skill in the art would have seen the disclosure of Heck et al. as suggesting that multiple different stable isotopic substitutions could be advantageously used in these methods.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
Claims 1, 2, 6, 7, 26, and 28 are rejected.  Claims 10-14, 16, 18, and 24 are seen to be allowable.  Claims 4, 5, and 22 are objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	11/16/2021